RECEIVED IN
                                 PD-0152-15                                    COURT OF CRIMINAL APPEALS

                                                                                       FEB 11 2015
                                   NO.


                                                                                    Abel Acosta, Clerk
                                                §           IN THE COURT OF
•Brick Fbrd
                                                §
v.                                              §           CRIMINAL APPEALS
                                                §
THE STATE OF TEXAS                              §           OF TEXAS                       cm Fn INI
                                                                                COURT OF CRIMINAL APPEALS
                        Pro Se Motion for Extension of Time                               FEB 11 2015
                   To File Petition for Discretionary Review
                                                                                     Absl Acostci Clsrk
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


       COMES NOW the Appellant/Petitioner in the above-styled and numbered cause and

respectfully moves this Honorable Court to extend the time for filing the Appellant's Petition for

Discretionary Review in this cause and in support thereof would show to the Court the

following:

       1.      The style and number of this case in the Court of Appeals, is:     Fnr-H          Y±.

The State of Texas, Appeal No.    05-13-01482                   -CR.

       2.      The style and number of the case in the trial court is: The State ofTexas v.

Ford               ; Cause No. F1355893N; from the         195TH              DistrictCourt of

Dallas County, Texas.

       3.      The Appellant was convicted of the felony offense of Delivery Cont. Sub

       4.      Judgment was entered on 5/i7/i3and punishment was assessed at 20 Years

years confinement and a fine in the amount of $10,000.00                  •

       5.      The conviction was affirmed in the Court of Appeals on m / ? fi /1 5                    •




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 1
        6.      The deadline for filing the Appellant's Petition for Discretionary Review in this

cause is     02/25/15                .

        7.      An extension of time for a period of sixty (60) days is requested that would make

the due date     04/25/15                         .

       8.       No prior request for an extension of time has been made.

       9.       The facts relied upon to show good cause for the requested extension are, as

follows: The Appellant/Petitioner was represented by court appointed counsel during the appeal

of this case to the Court of Appeals. After the conviction was affirmed, the trial court refused to

appoint counsel to file a Petition for Discretionary Review. Therefore, additional time is needed

for the Appellant/Petitioner to either prepare and file the Petition pro se or to seek legal

assistance in filing the Petition.

       WHEREFORE, PREMISES CONSIDERED, the Appellant /Petitioner respectfully

requests that this Honorable Court extend time for filing the Petition for Discretionary Review in

this cause to      04/25/15                       .

                                               Respectfully submitted,




                                            *5>ijlXL 1. ^A,
                                               [Name]




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 2
                                CERTIFICATE OF SERVICE


       The Appellant/Petitioner hereby certifies that a true and correct copy of the foregoing

Motion has been mailed to the Office of the Criminal District Attorney for Dallas County, Frank

Crowley Courts Building, 133 North Industrial Blvd., 11th Floor, Dallas, Texas 75207, and

mailed via U.S. mail, to the Office of the State Prosecuting Attorney, P.O. Box 12405, Capitol

Station, Austin, Texas 78711, on the 06      day of February ,-BBft / 2015.




                                          ^"rticL* f.
                                             [Name]




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 3